GOODWIN, Circuit Judge,
Dissenting in part, Concurring in part:
While I concur in much of the carefully researched and reasoned majority opinion, I cannot join in its ultimate conclusions. .Moreover, because the terms of the Supplementary Treaty, Article 3(b), preclude review of this decision by the United States Supreme Court, I find it especially necessary to voice my concerns.
First, I believe the able trial judge correctly applied the Supplementary Treaty to Brennan’s case. When one is caught carrying a primed bomb of devastating power, ready to detonate at the carrier’s pleasure, it is not reasonable to characterize the offense as merely an “intent crime.” Carrying such a bomb in such circumstances is criminal conduct, involving the use of a bomb. Such an offense has been removed by the Supplementary Treaty from the “political offense” exception, the perceived abuse of which underlay the negotiation of that remedial treaty.
With reference to Artt and Kirby, I believe that the majority reaches well beyond our limited power to review extradition requests under Article 3(b). The majority concludes that generalized evidence of systemic bias within Northern Ireland’s justice system is admissible to demonstrate that a specific conviction was based on trumped-up charges. This conclusion is founded, apparently, upon the protected factors enumerated in the Supplementary Treaty, once a potential extradi-tee has established a prima facie case of significant procedural abuse. The district court found no such prima facie case, and I believe that the majority’s holding on this account actually raises more questions than it answers, rendering application of the holding to this and future cases problematic at best.
First, the majority’s holding does not indicate how to determine whether a prima facie case has been made out. Presumably, the potential extraditee must at the outset provide the judicial official with some evidence of bias directly related to his or her situation. Mere fact of the charge and conviction within the Diplock system, along with a protestation of innocence, would obviously not qualify. Nor does it makes sense that generalized evidence of bias could serve to demonstrate at once both the prima facie case as well as the trumped-up nature of the charges. But beyond that, the holding is unclear. The opinion fails to indicate the role of the protected factors in making out a prima facie case. More importantly though, the majority’s requirement that the potential extraditee show “prima facie that significant procedural abuses occurred” does little to illuminate the standard by which judicial officials are to measure evidence presented in cases arising under this unique treaty.
That this is so is illustrated by the district judge’s attempt here to grapple with the scope of the inquiry under Article 3(b). As Judge Legge recognized, “this court is not a supreme court of review over the courts of the United Kingdom. It has no power ... to reexamine respondents’ convictions using ... American law or American procedure.” In re Artt, 972 F.Supp. 1253, 1262 (N.D.Cal.1997). Judge Legge correctly identified the difficulty inherent in applying Article 3(b): clearly the Senate did not intend for American judges to employ American constitutional and statutory standards to determine the fairness or correctness of a conviction obtained in a foreign judicial system, yet the terms of the Supplementary Treaty provide precious little alternative guidance. Far from filling this void, however, the majority opinion compounds the difficulty by calling *477for an additional layer of inquiry (the determination of whether a prima facie case has been made out) without indicating the standard by which the district court should measure the substantiality of any alleged procedural abuse.
Second, the majority’s justification for the admissibility of general evidence of systemic bias to show a conviction based on trumped-up charges — “[t]he United States Supreme Court has made it unmistakably clear that more generalized inquiries such as statistical analyses play an important role when the existence of discrimination is in dispute” (internal quotations and citation omitted) — severely overstates the Supreme Court’s position. While the Court has approved of the use of statistical evidence in domestic litigation involving venire-selection and Title VII issues, it has done so not simply because the existence of institutional discrimination is in dispute. Rather, it is because “[i]n those cases, the statistics relate to fewer entities, and fewer variabas are relevant to the challenged decisions.” See McClesky v. Kemp, 481 U.S. 279, 295, 107 S.Ct. 1756, 95 L.Ed.2d 262 (1987) (footnotes omitted). In McCles-key, the Court rejected the use of generalized statistical evidence under other circumstances, to prove racial discrimination in the application of the death penalty. Id. at 294, 107 S.Ct. 1756. Thus, I believe that the majority’s reliance on the admissibility of such evidence in Title VII and venire-selection cases,1 to justify admissibility here, is misplaced.2
I believe that Artt and Kirby’s extradition cases resemble a death penalty case, where generalized statistical evidence has been deemed inadmissible, more than they resemble venire-selection or Title VII cases. As the Court noted in McCleskey, in venire-selection cases, the factors to be considered are limited by statute, uniformly applied and for the most part objectively verifiable, while in employment discrimination cases, the variables, while numerous, are nonetheless uniform. Id. at 295 n. 14, 107 S.Ct. 1756. Thus, in those sorts of cases, “an unexplained statistical discrepancy can be said to indicate a consistent policy of the decisionmaker.” Id. at 295 n. 15, 107 S.Ct. 1756. Meanwhile, in extradition cases implicating the trumped-up charges clause of Article 3(b), as with death penalty cases, there are many entities whose decisions contribute to the end result, be it a conviction based on allegedly trumped-up charges or the imposition of the death penalty in an allegedly discriminatory manner. See id. The decision to convict Artt and Kirby in the Diplock system, like a jury’s decision to impose the death penalty, “rest[s] on consideration of innumerable factors that vary according to the characteristics of the individual defendant and the facts of the particular ... offense .” Id. at 294, 107 S.Ct. 1756. Thus, “[i]t is incomparably more difficult to deduce a consistent policy by studying the decisions of these many unique entities,” and as a result the relevance and weight of generalized evidence is considerably lessened. Id. at 295 n. 15, 107 S.Ct. 1756.
Finally, even if the district judge were somehow to find that Artt and Kirby have made out a prima facie case of substantial procedural abuse, I cannot see where generalized evidence of systemic bias could out*478weigh in this case the overwhelming particularized evidence of their guilt.
Thus, I would affirm the District Court in all respects, and to the extent that the majority has agreed that the 1977 Treaty and Supplementary Treaty are not unconstitutional, I concur, of course, in those portions of the majority opinion.

. Turner v. Marshall, 63 F.3d 807 (9th Cir.1995), is more accurately characterized as a venire-selection case, than a case "in the criminal context.” Id. at 813. Moreover, as discussed herein, use of generalized statistical evidence "in the criminal context,” e.g., to demonstrate disparate sentencing, has actually been rejected by the Supreme Court.


. In addition, the majority fails adequately to emphasize the caveats attendant with use of statistical evidence. Although the opinion does allude generally to a "cautious approach," its selective quoting from our decision in Wards Cove results in, I think, an inaccurate depiction of our level of comfort with the admissibility of such evidence. The entire sentence from Wards Cove reads: "We have recognized the importance of statistics as circumstantial evidence of discriminatory intent, but have cautioned that the weight given to them depends on proper supportive facts and the absence of variables." Atonio v. Wards Cove Packing Co., Inc., 827 F.2d 439, 444 (9th Cir.1987), rev’d, 490 U.S. 642, 109 S.Ct. 2115, 104 L.Ed.2d 733 (1989) (internal quotation and citation omitted) (emphasis added). See also, International Bhd. of Teamsters v. United Slates, 431 U.S. 324, 340, 97 S.Ct. 1843, 52 L.Ed.2d 396 (1977) ("[w]e caution ... that statistics ... come in infinite variety and ... their usefulness depends on all of the surrounding facts and circumstances”).